 526DECISIONSOF NATIONALLABOR RELATIONS BOARDLaborers'International Union of North America, Lo-cal No.43, AFL-CIOandJohn M.Gerber Plumb-ing & Heating Co. and Cedar Rapids Local No. 125of the United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industryof the United States and Canada,AFL-CIO. Case18-CD-127February22, 1972DECISION AND DETERMINATION OFDISPUTEAct and that it will effectuate the policies of the Act toassert jurisdiction herein.IITHE LABOR ORGANIZATIONSThe partiesstipulated,and we find,thatLaborers'InternationalUnion of North America, Local No. 43,AFL-CIO, and CedarRapidsLocal No. 125 of theUnitedAssociation of Journeymenand Apprentices ofthe Plumbing and PipefittingIndustry of the UnitedStates and Canada,AFL-CIO,are labor organizationswithin themeaning of Section 2(5) of the Act.BY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by John M. Gerber Plumbing & HeatingCo. (herein referred to as the Employer) on June 14,1971, alleging that Laborers' International Union ofNorth America, Local No. 43, AFL-CIO (herein re-ferred to as Local 43 or Laborers), has violated Section8(b)(4)(D) of the Act by engaging in certain proscribedactivity with an object of forcing or requiring the as-signment of certain work described below to employeesrepresented by Local 43 rather than to members ofCedar Rapids Local No. 125 of the United Associationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,AFL-CIO (herein referred to as Local 125 or Plum-bers). A hearing was held before Hearing Officer JamesT. Hansing on August 30 through August 31, 1971. Allparties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.Local 43 and Local 125 filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs, the Board makes the following findings:ITHE BUSINESS OF THE EMPLOYERJohn M. Gerber Plumbing & Heating Co.is an in-dividual business engaged in plumbing and heatingcontracting in Cedar Rapids, Iowa, and vicinity. Dur-ing the past year the Employer's gross revenues ex-ceeded $50,000, and its purchases of goods originatingoutside the State of Iowa exceeded $50,000. Accord-ingly, we find that the Employeris engaged in com-merce within the meaning of Section 2(6) and (7) of the195 NLRB No. 103III.THE DISPUTEA. The Work in DisputeThe parties agreed at the hearing, and we find, thatthe disputed work involves the installation and repairof new and existing water and sewer services in thestreet and from the street to the house. The specificwork tasks involved include:assistingthe operatingengineer in excavating the ditch by breaking up anypavement and searching for underground cables; level-ing the bottom of the ditch with a shovel in preparationfor laying the pipe; laying the pipe and making theconnection to the main in the street;assistingthe oper-ating engineerin closing the ditch; and performing acertain amount of yard and clean-up work.B.BackgroundPrior to December of 1970, the Employer's practicewas to hire a member of Laborers to assist the operatingengineer in laying water and sewer services from thestreet to the house. However, at that time the Plumbersfiled a grievance against the Employer alleging that ithad violated its collective agreement with Local 125 inassigningplumbers' work to a member of the Laborers.The joint arbitration board, set up by agreement be-tween Local 125 and the employer association to hearsuch disputes, concluded that the Employer was inviolation of the agreement. Thereafter, on April 23,1971, the Employer laid off Engledow, a member of theLaborers, and replaced him with a member of thePlumbers.On May 24, 1971, Business Representative HooverHubbard of the Laborers sent a letter to the Employerstating, among other things, that the work performedby Engledow belonged to the Laborers and if the Em-ployer did not rehire Engledow or a member of theLaborers to perform the disputed work Local 43 "willbe forced to use any other legal remedy, including pick-eting that may be necessary." LABORERS' INTERNATIONAL UNION, LOCAL 43527C. Applicability of theStatuteBefore the Board may proceed with a determinationof the dispute pursuantto 10(k) of the Act,itmust besatisfied that there is reasonable cause tobelieve thatSection 8(b)(4)(D) has been violated.We find the lettersent by Local 43 tothe Employer,referredto above,threatened the Employerwith pick-eting with an objectof forcingor requiring it to assignthe disputed work to membersof the Laborers ratherthan to members of the Plumbers.Thus,we find rea-sonable cause to believe Section 8(b)(4)(D) has beenviolated and that the dispute is properlybefore theBoard for determination pursuant to Section10(k) ofthe Act.D. Contentionof thePartiesLaborers contends that the disputed work should beassigned to it because the work tasks involved are gen-erally viewed as laborers'work;Laborers has a contractwith the Employer which covers this work;area andcompany practice,until recently, was to use laborers inperforming this work; the Employer can operate hisbusiness more efficiently by using laborers;and, in priorBoard decisions,similar work has been assigned to theLaborers.Employer's position is that,for reasons of efficiency,he would prefer to use laborers in performingthe work.Plumbers contends that the Employer has assigned,and the current area practice is to assign,the disputedwork to its members; some of the work in dispute re-quires certain skills which a plumber is speciallytrained to perform;and Local 125 has a contract withthe Employer covering this work and has received anarbitrator's award for the work.''Plumbers also contendsthat the work should be awardedto it becausea Cedar Rapids ordinance purportedly requires that all "plumbing" be per-formed by a licensed plumber, and the disputedwork is plumbing Uncon-troverted testimonyon the recordindicates,however, that the municipalcourt, in one recent case prosecuted against theEmployer'slaborer underthat section,ruled that the ordinance was unenforceablesince it adopted byreference a definition in the statecode withoutreprintingthe definitiontherein contained,subsequently, the city was temporarily enjoined by thecounty districtcourt fromfurther prosecutingunder thatprovisionAssuming,arguendo,that the ordinance is enforceable, it would not affectour decisionas to whichgroup is entitledto the disputed work As the Boardsaid in a prior case where a similar argument was urged"[W]e are not calledupon to construe or enforce local ordinances in proceedings under Section10(k), and whateverthe ultimate intendment of such regulations may be,they cannot preempt the Board's authorityand responsibilityto rest itsdecision upon all the pertinent facts beforeit "Local 5, UnitedAssociationof Journeymen and Apprentices of the Plumbing and Pipefitting Industry ofthe UnitedStates andCanada, AFL-CIO (Arthur Venneri Company),145NLRB 1580, 1597E.Merits of the Dispute1.Certificationand bargaining agreementsNeither union contends that it has been certified bythe Board to perform the work in dispute.The Employer is a signatory to an agreement be-tween the Cedar Rapids Association of Plumbing Con-tractors and Local 125 and has verbally agreed to com-ply with the terms Local 43 has negotiated with AlliedConstruction Interests,Inc. Both agreements containlanguagewhich could cover the work in dispute.Plumbers contends that its contractual claim is ex-clusive,while that of the Laborers is not,since theLaborers claim is qualified by a reference in its contractto an early decision made by a national referee of theBuilding and Construction Trades Department, Hut-cheson,to the effect that the work involved in layinglateral sewer pipe from the main sewer to the dwellingis to be performed by the plumbers,or performed underthe supervision of a plumber.2However,we do notinterpret this reference to the Hutcheson decision in theLaborers agreement as a concession by them of any ofthe disputed work to the Plumbers.' Both the relevantlanguage of the Laborers agreement and the Hutchesondecision itself provide for the alternative of having thedisputed work performed under the supervision of aplumber.Thus, we interpret the reference to the Hut-cheson decision as conceding only that the Employermay assign thesupervisionof the disputed work to theplumbers to the extent that that is required by theHutcheson decision but that Laborers therein broadlyclaimstheperformanceof the disputed work.The Joint ArbitrationBoard,set up jointly by thePlumbing Contractor'sAssociation and the Plumbersto interpret their agreement, decided that the Employerwas required by that agreement to hire an apprenticeplumber to do the work in dispute.However,as Local43 was not a party to that proceeding,it is not control-ling herein.In our view,the Employer's agreementswith bothunionsarguably provide for coverage of thework in dispute and, therefore,neither can be a signifi-cant factor in our decision as to which group is entitledto the work.43The relevant portion of the Laborers agreement provides in the "Juris-dictional claims" section"Laying of lateral sewer pipe from main sewer orside sewer to building or structure except that employer may direct that thiswork be done under proper supervision (Referee Hutcheson's decision) "'CfLocal S,supra,1590-95, where the Board traced the history of thedispute between the Plumbers and Laborers over this kind of work andnoted the 1941 agreement between the two unions,the subsequent clarifica-tions thereto,and the many conflicting arbitrators'and referees'decisionsinterpreting the agreement, including the Hutcheson decision,the Boardconcluded that this checkered history of litigation indicates that the partieshad never come to an amicable or definitive resolution of their long-standingdispute over work of this kindNew York Mailers'UnionNo 6,International Typographical Union,AFL-CIO (The New York Times Company),137 NLRB 665, 669 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Past practiceTHE Employer has been in the heating and plumb-ing businessfor nearly 16 years and, up until April of1971, had always-with the exception of one project inmid-1970-assigned a laborer to perform the disputedwork. Other contractors in the area doing similar worktestified that, prior to 1970, they had also assigned thedisputed work to laborers for as long as they had beenin business. Thus, we find that there has been a long-established practice in the area and by the Employer ofassigningthe disputed work to laborers.It is uncontroverted that the reason this practicechanged recently was a campaign commenced by thePlumbers to obtain the work for its members and notfor any reason relating to a change in the work tasksor the continued ability of the laborers to perform thework. Under these circumstances, we find that pastpractice weighs in favor of awarding the work to thelaborers.3.Skills and efficiencyThere is no showing that the disputed work requiresa degree of skill not possessed by the laborers. TheEmployer and other contractors who have used labor-ers to perform this work in the past all testified thatlaborers have the necessary skills to perform the worksatisfactorily.Gerber further testified, and his testimony was sup-ported by that of other contractors in the area, that hecould run his business more efficiently by using laborersto perform the disputed work. He gave as reasons thefact that laborers are paid less; he has never had troublegetting a laborer, while Local 125 has not always beenable promptly to supply him with a plumber, forcinghim more than once temporarily to shut down his oper-ation; and laborers appreciate the work more and as aresult perform better than plumbers, who dislike get-ting in the ditch. It seems clear that the work does notrequire the skills possessed by those in the plumbers'craft.These factors clearly favor laborers.CONCLUSIONSHaving considered all pertinent factors, we concludethat employees represented by the Laborers are entitledto perform the work in dispute. As indicated above,until recently, the Employer's practice and the practicein the area had been to assign a laborer to perform thedisputed work; recent assignments made to the Plum-bers, we have found, were influenced by considerationsirrelevant to our determination. Laborers are suffi-ciently skilled to perform the disputed work, whereasthe work does not require the skills of plumber crafts-men. Moreover, the Employer has been satisfied withthe quality of the laborers' work and their efficiency inperforming same. Accordingly, on the basis of the en-tire record, we shall determine the existing jurisdic-tional controversy by awarding to the employees repre-sented by the Laborers, rather than to individualsrepresented by the Plumbers, the installation and repairof water and sewer services in the street and from thestreet to the house for the Employer. The present deter-mination is limited to the particular controversy whichgave rise to this proceeding. In making this determina-tion, we are assigning the work to the laborers who arerepresented by Local No. 43 and not to that Union oritsmembers.'DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this case, theNational Labor Relations Board makes the followingDetermination of Dispute.Employees represented by Local 43, Laborers' Inter-national Union of North America, AFL-CIO, are enti-tled to perform all work tasks necessary for theinstalla-tion and repair of water and sewer services in the streetand from the street to the house for John M. GerberPlumbing & Heating Co.CHAIRMAN MILLER, dissenting:Iwould assign the work to the plumbers.The record shows that the Employer, which is en-gaged in the plumbing and heating business, had asteady complement of at least four plumbers repre-sented by Local 125. The Employer signed a collective-bargaining agreement with Local 125 which clearly andunequivocally provides that the work in dispute, whichchiefly involves the laying of pipes, falls under the ex-clusive jurisdiction of the Plumbers. After the Plum-bers grieved the Employer's assignment of the disputedwork to a laborer through the agreed-upon arbitrationprocedure, resulting in a decision to its favor, the Em-ployer recognized his contractual obligation and as-signed a plumber to perform the work.'Accord,United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada, Local122, AFL-CIO (Conduitand FoundationCorp and R A Hamilton Corpo-ration),190 NLRB No7, Local 388, United Association ofJour neymen andApprentices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO (Associated Underground Contractors, Inc),180NLRB 456,Local 388, United Association ofJournevmen and Apprenticesof the Plumbing and Pipefitting Industry of the United States and Canada,AFL-CIO (Associated Undergiound Contractors, Inc),175 NLRB 540,Building andConstruction Trades Council of Las Vegas and Local 525,United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL-CIO (Charles J.Dorfman and UndergroundEngineeringContractors Association), 173NLRB 1339 LABORERS' INTERNATIONAL UNION, LOCAL 43529Now comesLaborers,which threatens the EmployerLaborers contract with the construction industry. Inwith economic action proscribed by Section 8(b)(4)(D)my view, Laborers claim in these circumstances is notof the Act.For whatever reason,Laborers has chosensufficiently substantial towarrant our abrogatingto base its relations with the Employer on an informalPlumbers written agreement, and Ithereforedissentarrangement consisting merely of a verbal promise onfrom the award made by my colleagues.the part of the Employer to follow the provisions of the